Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered September 19, 1996, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his *346challenges to the prosecutor’s summation because he either failed to object, to seek curative instructions, or to move for a mistrial (see, People v Rivera, 73 NY2d 941; People v Balls, 69 NY2d 641). In any event, the prosecutor’s comments made during summation did not exceed the broad bounds of rhetorical comment permissible in closing argument (see, People v Galloway, 54 NY2d 396).
There was no violation of CPL 310.10 (see, People v Fernandez, 81 NY2d 1023).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Sullivan, Altman and Kfausman, JJ., concur.